      Case 1:13-cv-09195-LAP Document 297 Filed 01/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FIONA HAVLISH, individually and
on behalf of the ESTATE OF
DONALD G. HAVLISH, J.R.,
Deceased, et al.,

                     Plaintiffs,
                                             16 Civ. 8075 (LAP)
-against-

CLEARSTREAM BANKING S.A.; BANCA
UBAE, SpA; CENTRAL BANK OF
IRAN, a/k/a BANK MARKAZI; and
the ISLAMIC REPUBLIC OF IRAN,

                     Defendants.

DEBORAH D. PETERSON, et al.,

                     Plaintiffs,

-against-
                                             13 Civ. 9195 (LAP)
ISLAMIC REPUBLIC OF IRAN; BANK
MARKAZI, a/k/a CENTRAL BANK OF                       ORDER
IRAN; BANCA UBAE SpA;
CLEARSTREAM BANKING, S.A.; and
JP MORGAN CHASE BANK, N.A.,

                     Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Defendant Banca UBAE S.p.A.’s request for oral argument

(dkt. no. 74 in 16-cv-8075) on its motion to dismiss in Havlish,

et al. v. Clearstream Banking S.A., et al., No. 16-cv-8075

(LAP), is granted.    Counsel on Havlish shall confer with counsel

on Peterson v. Islamic Republic of Iran, et al., No. 13-cv-9195
         Case 1:13-cv-09195-LAP Document 297 Filed 01/19/21 Page 2 of 2



(LAP), and propose to the Court the order and division of time

of oral argument on March 4.

    SO ORDERED.

Dated:       New York, New York
             January 19, 2021


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge
